Title: To George Washington from Cormeille, Sr., 3 January 1794
From: Cormeille
To: Washington, George


          
            L’amie de la vertu à Washington
            New York le 3. janvier 1794l’an 3e de la republique française une et
              indivisible
          
          Si Galbaud était coupable voudrait-il paraître devant ses juges? cette reflection
            peut-elle échaper a l’homme juste. Galbaud a écrit le 23 xbre 1793. à
            monsieur genet, malheureusement ministre de la republique française, pour lui demande⟨r⟩
            son passage pour france. il s’est, de suite, rendu chès monsieur
            hauterive, malheureusement consul de la republique française, pour y constater sa
            demande; il y est allé avec Son épous⟨e⟩, Son aide-de-camp, le citoyen courré et Son
            épouse, les citoyens dunij, leberton et tarrin toutes personnes connües et
            recommandables; et il S’en est suivis une dénonciation! dénonciation aussi absurde que
            criminélle, faite par Monsieur hauterive, chès le maire de new-york, tendante à obtenir
            un ordre d’arestation pour tous ces citoyens, qui cependant, n’a eu lieu que contre
            l’aide-de-camp, jeune homme de 20 ans, qu’il accuse d’avoir montré un pistolet, fausseté
            insigne, et qui en éffet n’est coupable à ses yeux que d’avoir Su Souffrir tous les
            maux, braver tous les danger⟨s⟩ plutôt que d’abandonner la vertu persecutée, comme l’ont
            fait six autres personnes attachées au général galbaud, gangnées avec de l’argent et des
            promesses par monsieur cambis, monsieur hauterive, et monsieur genet, ces êtres païtris
            de la boue infernale. depuis cette demande, de fausses dénonciations, se font
            journellement chès le maire, il est clair que ces monstres monstrueux, ces Sélérats
            illimités ont soif du sang de ces dignes citoyens, ont faim de ces coeurs sanctuaires de
            la vertu et de la vérité qu’ils voudraient anéantir à jamais.
          Galbaud, pour se mettre a l’abri des complots, des machinations, des trâmes ourdies
            dans l’antre du crime, des piéges tendus par les forfaits, a demendé a être constitu⟨er⟩
            prisonnier, afin que le geolier repondit de ses actions—puis quil ni avait pas d’autre
            moyen pour Sa Sureté: chose inoüie! tout, jusqu’aux cachots, tout est fermé à
            l’innocence poursuivie par le coupable audacieux. qui peut donc arreter tous ces maux?
            toi. à qui l’humanité impose t-elle cette Sainte obligation? à tous les hommes mais
            particulierement à toi; parce que tes mains sont les plus pures et tes moïens les plus
            puissants. dans la position où Sont les choses, comme allié de la france tu lui dois
            galbaud, innocent où coupable; Sans égard à Genet, ce fauteur de tous les articles de la
            constitution 1re. qu’un batiment fort Secretement disposé pour cette famille, l’arrache
            a ses boureaux et la transporte en france: la france tiendra compte des avances et
            témoignera Sa reconnaisance pour cet important Service. un refus! Serait un acte de
            ferocité politique que ton coeur, oui, que ton coeur désavoüerait. ah!
            Si tes yeux pouvaient pénétrer jusques dans le galetas qu’habite cette respectable
            famille, ce ne serait pas en vain que tu les verrais sans vetement d’hiver, couchés sur
            le plancher; éxposés tantôt au vent tantôt a la pluïe, malade de misère n’ayant pour
            tout Secours qu’un dolars, chacun par Semaine que leur donne le comité americain. fixe
            un moment tes regards sur ce tableu: toi! docteur ⟨d⟩ès droits de la nature, des gens et de la Société civile. laisse, laisse agir ton coeur: ces mouvemens sont trop délicieux
            pour ne pas cèder a leur douce impulsion!
          Si je reclâme sans Succès auprès de toi, et que par une suite des criminelles
            intrigues, cette famille, que je m’occupe à consoler, Soit au pouvoir de ces êtres de
            fange, de vices et de crimes, je te déclare que j’aurai le courage de les Soustraires
            aux Suplices multipliés que leurs préparations leurs vils et infâmes ennemis; je
            poignarde le pere, la mere, les enfans: je suis capale de cet éffort parce quils en sont
            dignes. j’éxpedie par touts les voïes possibles ces mots a mon païs. je voulais te
            Sauver tes plus zèlés diffenseurs, plains moi, mes pouvoirs sont impuissant⟨s⟩.
          j’ai cherché partout Washington, et ne l’ai point trouvé! . . . je me rends chès toi,
            où j’expire à tes yeux en te reprochant les crimes que j’aurai eu l’humanité de
            commettre.
          adieu, grand homme, te bénir! ou mourir! mais en mourant je ne peux encore me deffendre
            de t’aimer et de t’admirer, ces Sentimens, que tu justifies, sont devenus des modes dêtre de mon coeur qui ne peut plus changer.
          
            Cormeille ainéerepublicaine
          
          
            reponce! reponce! mon adresse, Citoienne Cormeille aimée poste restante. je veux que ces malheureux ignorent ma demande.
          
        